Citation Nr: 9916674	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for cold weather 
injuries.  

5.  Entitlement to service connection for prostatitis.  

6.  Entitlement to service connection for the residuals of 
taking Seldane and Erythromycin, with blackouts and 
dizziness.

7.  Entitlement to service connection for a skin disorder. 

8.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a psychiatric disorder.  

9.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for pes planus. 

10.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of a left hand injury.

11.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for chronic gastritis.

12. Dissatisfaction with the initial rating assigned 
following the grant of service connection for the residuals 
of a cervical strain and traumatic cervical spondylosis.  

13.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for degenerative 
joint disease of the right knee and residuals of donor site 
of right knee bone graft.

14.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for status post 
right subtalar joint fusion.  

15.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979 
and from August 1984 to February 1993.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claims for entitlement 
to service connection for a psychiatric disorder, chronic 
gastritis, the residuals of a left hand injury, pes planus, 
an eye disorder, sinusitis, a heart disorder, prostatitis, a 
skin disorder, cold weather injuries, and the residuals of 
taking Seldane and Erythromycin, with blackouts and 
dizziness, but established service connection for the 
residuals of a cervical strain and traumatic cervical 
spondylosis, degenerative joint disease of the right knee and 
residuals of donor site of right knee bone graft, status post 
right subtalar joint fusion, and irritable bowel syndrome.  
In March 1995, a notice of disagreement was received 
regarding the denied claims for service connection noted and 
regarding the evaluations assigned for the service-connected 
disabilities.  A statement of the case was issued in April 
1995.  A substantive appeal was received from the veteran in 
June 1995.  A hearing was held at the RO in November 1997.  

Finally, the Board notes that a hearing was schedule to take 
place on May 19, 1999, before a member of the Board in 
Washington, D.C. but the veteran failed to appear for this 
hearing.  




FINDINGS OF FACT

1.  The Board, in a decision dated in November 1982, denied 
the veteran's claims for entitlement to service connection 
for a psychiatric disorder, pes planus, the residuals of a 
left hand injury, and chronic gastritis.  This was a final 
disallowance of this claim.

2.  Evidence received since the November 1982 decision, 
reviewed along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of these claims. 

3.  The veteran's claims for entitlement to service 
connection for a psychiatric disorder, pes planus, the 
residuals of a left hand injury, and chronic gastritis are 
plausible.


CONCLUSIONS OF LAW

1.  A January 1982 Board decision which denied service 
connection for a psychiatric disorder, pes planus, the 
residuals of a left hand injury, and chronic gastritis is a 
final decision.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1998). 

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claims for entitlement to service connection for a 
psychiatric disorder, pes planus, the residuals of a left 
hand injury, and chronic gastritis is new and material, and 
these claims are reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The veteran's claims of entitlement to service connection 
for a psychiatric disorder, pes planus, the residuals of a 
left hand injury, and chronic gastritis are well-grounded. 38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a final November 1982 Board decision, the veteran's claims 
for entitlement to service connection for a psychiatric 
disorder, chronic gastritis, the residuals of a left hand 
injury, and pes planus were denied.  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

It is pointed out that recently the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court), in Elkins v. West, 12 Vet.App 209 (1999), held that 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998), created a three-step process for reopening previously 
denied claims (a two-step process set out in Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991), had previously been 
applied): first it must be determined whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, it must be determined 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the adjudicator may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See also, Winters v. West, 12 Vet App 203 
(1999).

As noted above, the veteran served two periods of active 
duty, from May 1976 to May 1979, and from August 1984 to 
February 1993.  Obviously, the service medical records from 
the his second period of active service were not considered 
by the Board in November 1982.  These records, along with VA 
records dated subsequent to the that decision, are so 
significant that they must be considered to fairly decide the 
merits of the above mentioned claims.  As such, the Board 
will reopen the claims for entitlement to service connection 
for a psychiatric disorder, chronic gastritis, the residuals 
of a left hand injury, and pes planus.  

In reviewing these reopened claims based on all of the 
evidence of record, the Board finds that the veteran has 
submitted evidence that is sufficient to justify a belief 
that these claims for are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991), Elkins.  As such, and as noted above, 
the adjudicator may evaluate the merits of these claims only 
after ensuring the duty to assist has been fulfilled. Id.  As 
will be discussed in the remand portion of this decision, the 
Board finds that VA has a duty to further assist the veteran 
in the development of facts pertinent to these claims.  Id.


ORDER

The veteran's claim for entitlement to service connection for 
a psychiatric disorder is reopened and is well grounded.  The 
appeal is granted to this extent only.

The veteran's claim for entitlement to service connection for 
pes planus is reopened and is well grounded.  The appeal is 
granted to this extent only.

The veteran's claim for entitlement to service connection for 
the residuals of a left hand injury is reopened and is well 
grounded.  The appeal is granted to this extent only.

The veteran's claim for entitlement to service connection for 
chronic gastritis is reopened and is well grounded.  The 
appeal is granted to this extent only.




REMAND

a.  The Service Connection Issues

The veteran and his representative contend, in substance, 
that service connection is warranted for an eye disorder, 
sinusitis, a heart disorder, cold weather injuries, 
prostatitis, the residuals of taking Seldane and 
Erythromycin, with blackouts and dizziness, a skin disorder, 
a psychiatric disorder, pes planus, the residuals of a left 
hand injury, and chronic gastritis.  

From a review of the claims folder, including the transcript 
of the hearing held at the RO in November 1997, it is 
apparent that VA medical records exist that are not currently 
associated with the claims folder.  Such records include 
treatment received at the VA medical facilities in Camp Hill, 
Highland Drive, and Lebanon, Pennsylvania and a private 
facility, Hershey Medical Center.  In Bell v. Derwinski, 2 
Vet. App. 611 (1992) (per curiam order), the Court held that 
VA has constructive notice of VA-generated documents that 
could "reasonably" be expected to be part of the record and 
that such documents are thus constructively part of the 
record before the VA even where they were not actually before 
the adjudicating body.  Further, the record indicates that 
the veteran has received vocational rehabilitation training.  
The Chapter 31 file may be relevant to the veteran's claim, 
however, such file is not of record and should be added to 
the record.  The Board concludes that prior to further 
adjudication of these service connection claims, all the VA 
records which are not currently in the claims file should be 
obtained.  The RO should also request copies of the veteran's 
records from the Hershey Medical Center.

Further, during the RO hearing, the veteran stated that he 
has been in receipt of benefits from the  Social Security 
Administration (SSA) since 1995.  Medical records from SSA 
should be requested and associated with the claims folder.  



b.  Dissatisfaction with the initial ratings assigned for 
service-connected cervical strain and traumatic cervical 
spondylosis, degenerative joint disease of the right knee and 
residuals of donor site of right knee bone graft, and status 
postright subtalar joint fusion.

The veteran and his representative contend, in substance, 
that disability evaluations higher than those initially 
assigned following the grant of service connection for the 
residuals of a cervical strain and traumatic cervical 
spondylosis, degenerative joint disease of the right knee and 
residuals of donor site of right knee bone graft, and status 
post right subtalar joint fusion are warranted.  The Board 
finds that the veteran has submitted evidence that is 
sufficient to justify a belief that these claims are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. 
Derwinski, 2 Vet.  App. 629 (1992).  Therefore, as the 
veteran's claim is well grounded, VA has a duty to assist him 
in the development of facts pertinent to these claims.  Id.

Initially, as noted above, there is medical evidence 
available that is not currently of record, and could be 
relevant to these claims.  As such, these records should, 
again, be associated with the veteran's claims folder.  

The veteran's cervical spine disability is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 and 5290 (1998) (traumatic arthritis and limitation of 
cervical spine motion, respectively).  Arthritis is rated 
based on limitation of motion of the joint involved.  A 10 
percent disability evaluation under Diagnostic Code 5290 
contemplates slight limitation of cervical spine motion. A 20 
percent evaluation is warranted under this code for moderate 
limitation of said motion.

The veteran's right ankle disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5272 (1998), which contemplates subastragalar or tarsal joint 
ankylosis in good weight-bearing position.  A 20 percent 
evaluation under this code is warranted for ankylosis in poor 
weight-bearing position.  This disability could also be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998), for 
limitation of ankle motion.  A 10 percent evaluation is 
warranted for moderate limitation of motion and a 20 percent 
evaluation for marked limitation of ankle motion.  In this 
regard, although the record reflects that the veteran's right 
subtalar joint was fused, motion, although limited, was 
elicited during recent VA medical examinations.  

The veteran's right knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998), which contemplates slight knee impairment 
(recurrent subluxation or lateral instability); a 20 percent 
evaluation is provided when the impairment is moderate.  In 
addition, applicable regulation provides that the veteran's 
knee disability may be rated on the basis of limitation of 
motion under Diagnostic Codes 5260 or 5261 (1998).  A 10 
percent evaluation requires flexion limited to 45 degrees or 
extension limited to 10 degrees.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees or extension 
15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261 
(1998).

The Board notes that during the course of this appeal and 
subsequent to the most recent VA examinations regarding these 
claims, United States Court of Appeals of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court), in the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet.  
App. 7 (1998).  

The provisions of 38 C.F.R. § 4.40 require consideration be 
given to functional loss, including functional loss due to 
pain, in musculoskeletal system disability evaluations.  The 
provisions of 38 C.F.R. § 4.45 direct pain on movement to be 
considered a factor in evaluating joint disabilities.

With respect to the service-connected right knee disability, 
the Board notes that the VA General Counsel, in precedent 
opinion VAOPGCPREC 23-97, has indicated that where a veteran 
has service connected arthritis of the knee and instability 
rated under diagnostic codes 5003 and 5257 they may, under 
certain circumstances, be rated separately (further, the 
Board notes that since the VA General Counsel has issued 
another precedent opinion, VAOPGCPREC 9-98, which may be for 
consideration in readjudicating this matter).  In this 
regard, it is noted that degenerative changes in the knee 
were noted on X-rays taken in December 1993.  

The extent of the veteran's limitation of cervical spine, 
right ankle, and right knee motion and its causes need to be 
specifically documented by an examining physician.  In light 
of the Court's guidelines provided in DeLuca, as well as 
VAOPGCPREC 23-97 (and VAOPGCPREC 9-98) the Board is of the 
opinion reexamination of the veteran would be of use in 
assessing the degree of functional impairment due to pain and 
the other factors of disability set forth in 38 C.F.R. 
§§ 4.40, 4.45 (1998).


c.  Dissatisfaction with the initial rating assigned for the 
service-connected irritable bowel syndrome.

The veteran and his representative contend, in substance, 
that a disability evaluation higher than that initially 
assigned following the grant of service connection for 
irritable bowel syndrome is warranted.  The Board finds that 
the veteran has submitted evidence that is sufficient to 
justify a belief that this claims is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Proscelle.  Therefore, as 
the veteran's claim is well grounded, VA has a duty to assist 
him in the development of facts pertinent to this claim.  Id.

Initially, as noted above, there is medical evidence 
available that is not currently of record, and could be 
relevant to these claims.  As such, these records should, 
again, be associated with the veteran's claims folder.

Further, the Board is of the opinion that at this point in 
the appeal, another VA gastrointestinal examination is 
warranted in order to ascertain the current manifestations of 
the veteran's service-connected irritable bowel syndrome.  It 
is noted that the most recent examination was conducted in 
November 1993.  


d.  Entitlement to service connection for the residuals of a 
right thumb fracture.

Finally, the Board notes that in the March 1995 notice of 
disagreement, the veteran also expressed disagreement with 
the denial of his claim of service connection for the 
residuals of a right thumb fracture.  As such, a statement of 
the case should be issued by the RO regarding this issue.  
See 38 C.F.R. § 19.26 (1998); Manlincon v. West, 12 Vet.App 
238 (1999) (a notice of disagreement initiates review by the 
Board of the RO's denial, thus, the next step is for the RO 
to issue a statement of the case on the denial of the issue).


In light of all of the above, this matter is REMANDED to the 
RO for the following action:

1.  A statement of the case should be 
issued to the veteran and his 
representative by the RO with respect to 
the veteran's claim of entitlement to 
service connection for the residuals of a 
right thumb fracture.  The veteran and 
his representative should be informed of 
the necessity of filing a substantive 
appeal if the veteran wishes to place 
this issue in appellate status. 38 C.F.R. 
§ 19.26 (1998).

2.  The RO should take the appropriate 
steps to associate with the claims file 
all VA medical records of the veteran not 
currently of record, to include records 
from facilities in Camp Hill, Highland 
Drive, and Lebanon, Pennsylvania.  The RO 
should also obtain the veteran's Chapter 
31 vocational rehabilitation file, and 
associate them with the claims folder.  

3.  The RO should obtain copies of the 
veteran's records from the SSA and these 
records should be associated with the 
claims file.

4.  The RO should request copies of the 
veteran's records from the Hershey 
Medical Center, and these records should 
be associated with the claims file.

5.  The RO then should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
cervical spine, right ankle, and right 
knee disabilities.  All indicated special 
studies and tests should be undertaken. 
The claims file should be made available 
to the examiner prior to the examination.  
The examiner should specifically state 
whether the veteran has arthritis of the 
right knee joint or instability of the 
right knee.  For all three disabilities, 
the examiner should indicate in degrees 
what normal range of motion is as 
compared to the veteran's range of 
motion.  The examiner should also be 
asked to determine whether the cervical 
spine, right ankle, and right knee 
exhibit weakened movement, excess 
fatigability, instability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the cervical 
spine, right ankle, or right knee are 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

6.  A VA gastrointestinal examination 
should be accomplished in order to 
determine the current manifestations of 
the veteran's service-connected irritable 
bowel syndrome.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims file must be made 
available for review by the examiner.

7.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service-connected for an eye disorder, 
sinusitis, a heart disorder, cold weather 
injuries, prostatitis, the residuals of 
taking Seldane and Erythromycin, with 
blackouts and dizziness, a skin disorder, 
a psychiatric disorder, pes planus, the 
residuals of a left hand injury, and 
chronic gastritis.  

8.  The RO should also readjudicate the 
veteran's claims for higher initial 
evaluations for the veteran's service-
connected cervical spine, right ankle, 
and right knee disabilities.  
Consideration should be given to DeLuca 
and VAOPGCPREC 23-97 (VAOPGCPREC 9-98).  

The RO should also readjudicate the claim 
for a higher initial evaluation for the 
service-connected irritable bowel 
syndrome.

Regarding these four claims, 
consideration should also be given to the 
application of "staged ratings" as 
enunciated in Fenderson v. West, 12 Vet. 
App. 119 (1999).

9.  If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and a citation and discussion of 
the applicable laws and regulations.  He 
and his representative should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review. No action is required by him until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
The purposes of this remand are to procure clarifying data 
and to comply with the governing adjudicative procedures. The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

